El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En el pleito No. 2128 de la Corte de Distrito de Agua-cella de José C. Rivera contra Víctor P. Martínez, por libelo y daños y perjuicios, el demandado presentó el 9 de sep-tiembre de 1920 su moción no jurada, fechada el 25 del mes anterior, interesando la declaración de ineficacia de las sen-tencias y resoluciones dictadas en él el 26 de octubre de 1917, 6 de octubre de 1918, 27 de junio de 1919 y 5 de marzo de 1920 y que se dejen sin efecto los actos ejecutados en virtud de ellas y que el pleito quede en la situación que antes de su radicación. En la moción se hacen alegaciones de hecho y de derecho y se ofrece como evidencia las actuaciones del pleito.
El día señalado para la vista de esa moción comparecie-ron las dos partes y a petición de ambas fué la vista seña-lada para otro día en el que no compareció el demandante Rivera por estar enfermo, según telegrama suyo. El deman-dado sometió la moción a la resolución de la corte y ésta en 2-7 de octubre de 1920 la declaró sin lugar.
Apelada esa resolución pór Martínez nos ha presentado para resolver su recurso una transcripción que sólo contiene su moción, la resolución de la corte y su apelación.
Esa transcripción no es suficiente para poder resolver si la resolución apelada es errónea o acertada porque no siendo suficiente la mera moción del apelante para tener como cier-*160tos los hechos en ella relatados El Pueblo v. Pujols, 23 D. P. R. 882, debió el apelante ponernos en la misma situación que estaba el juez de la corte inferior cuando dictó la reso-lución recurrida, haciendo formar parte de la transcripción aquellas actuaciones del pleito en que comparecía y que ofre-ció como evidencia, para demostrarnos la certeza de los he-chos expuestos en su moción.
La falta de esas constancias del pleito nos priva de base para resolver esta apelación y debemos desestimarla.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.